Title: Thomas Jefferson: Design for Tombstone and Inscription, before 4 July 1826, 4 July 1826
From: Jefferson, Thomas
To: 

[GRAPHIC IN MANUSCRIPT]could the dead feel any interest in Monuments or other remembrances of them, when, asAnacreon says Ολιγη δε κειςομεςθα Κονις, οστεων λυθεντωνThe following would be to my Manes the most gratifying.On the gravea plain die or cube of 3. f without any mouldings, surmounted by an Obelisk of 6. f. height, each of a single stone: on the faces of the Obelisk the following inscription, & not a word more‘Here was buriedThomas JeffersonAuthor of the Declaration of American Independence  of the Statute of Virginia for religious freedom& Father of the University of Virginia.’because by these, as testimonials that I have lived, I wish most to be remembered.  to be of the coarse stone of which my columns are made, that no one might be tempted hereafter to destroy it for the value of the materials. my bust by Ceracchi, with the pedestal and truncated column on which it stands, might be given to the University if they would place it in the Dome room of the Rotunda. On the Die of the obelisk might be engravedBorn Apr. 2. 1743. O. S.Died —